In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from stated portions of a judgment of the Supreme Court, Nassau County (Marano, J.), entered February 19, 2003, which, inter alia, awarded maintenance and child support to the plaintiff and directed the sale of the marital real property.
Ordered that the appeal is dismissed, without costs or disbursements, as the judgment entered February 19, 2003, was superseded by an amended judgment entered April 8, 2003 (see Palumbo v Palumbo, 10 AD3d 680 [2004] [decided herewith]). Florio, J.P., S. Miller, Rivera and Lifson, JJ., concur.